Title: Sartine to the American Commissioners: Two Letters, 6 September 1778: résumé and letter
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


I.
<Versailles, September 6, 1778, in French: I have received your letter of August 30 last, and have sent M. de Vergennes the passport for the British ship involved in the exchange of prisoners; I shall order your prisoners at Brest kept under closer surveillance until exchanged.>
 
II.
Versailles, 6.7bre. 1778
Je joins, Messieurs, un Mémoire du S. Gaiwal [Gaiault] de Boisbertrand qui demande de l’emploi et de l’avancement dans les troupes des Etats Unis de l’Amerique, ainsi qu’il le lui avoit ete promis. Le cas particulier où il se trouve pour avoir cedé aux Instences qui lui ont été faites de passer au Service des Etats Unis, semble meriter quelque Consideration. Je ne peux refuser a l’intérêt que je prends à ce qui le regarde de vous le recommander et de vous prier de lui accorder des Lettres pressantes pour qu’il puisse être placé à son arrivée. J’ai l’honneur d’être avec beaucoup de Considération, Messieurs, Votre très humble et très obeissant serviteur. (Signé)
De Sartine.
